MAGER, Judge
(dissenting):
I must respectfully dissent. In my view the conflicting testimony and evidentiary inferences were matters exclusively within the province of the jury; and although a reviewing court may reasonably differ in the conclusion to be drawn from the evidence it cannot be said that there was no evidence to support the plaintiff’s claim or that the jury’s findings are manifestly and unreasonably contrary to the weight of the evidence. Black v. Heininger, Fla.App.1964, 163 So.2d 3; Wynne v. Adside, Fla.App.1964, 163 So.2d 760; Williams v. Scott, Fla.App.1963, 153 So.2d 18. See also 2 Fla.Jur. Appeals Sec. 345. Accordingly, I would affirm the final judgment based upon the jury verdict.